TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00695-CR



                                       John Ellis, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-09-301521, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant John Ellis seeks to appeal a judgment of conviction for delivery of a

controlled substance. The trial court has certified that Ellis waived his right of appeal. A waiver of

the right to appeal that is freely and voluntarily made is binding upon the appellant. Monreal

v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 27, 2010

Do Not Publish